                                                                           FILED
                                                                    2019 SEP 19 AM 10:39
Andrew G. Deiss (7184)                                                    CLERK
Darren K. Nelson (7946)                                             U.S. DISTRICT COURT
Corey D. Riley (16935)
DEISSLAWPC
 10 W 100 S, Ste. 425
 Salt Lake City, UT 84101
Tel: 801.433.0226
 adeiss@deisslaw.com
dnelson@deisslaw.com
criley@deisslaw.com
Attorneys (via limited appearance)
for Defendant Pam Alford




                      IN THE UNITED ST ATES DISTRICT COURT
                                DISTRICT OF UTAH



 BLOCKCHAIN SOFTWARE SERVICES,
 LLC, a Utah limited liability company; and          ORDER GRANTING JOINT
 CONNECTWARE, LLC, a Utah limited                 MOTION TO DISMISS DEFENDANT
 liability company;                                  PAMELA ALFORD WITH
                                                          PREJUDICE
               Plaintiffs,

  -vs-                                                  Case No. 2:19-cv-00239-BSJ


 JOFF PARADISE, an individual; AI
 TRADES; PAM ALFORD, an individual;
 ANTHONY TORRESO; an individual; and
 DOES 1-10


               Defendants.

         Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiffs

and Defendant Pamela Alford, through their respective counsel, have stipulated and

jointly moved this Court to dismiss Defendant Pamela Alford from the above-
captioned matter, with prejudice and on the merits, with the respective parties

bearing their own costs and attorneys' fees.

       This Court, having reviewed the Stipulation and Joint Motion to Dismiss

Pamela Alford with Prejudice, and for good cause appearing, hereby ORDERS:

       1. The Joint Motion to Dismiss Defendant Pamela Alford with Prejudice is

          GRANTED, and the respective parties shall bear their own costs and

          attorneys' fees.

DATED this
                  t"'-
               J'f day of September, 2019.
                                                                                  I




Approved as to form:

DEISSLAWPC

Isl Darren K. Nelson
Darren K. Nelson
Dated: 18th day of September, 2019



PIA ANDERSON Moss HOYT


Isl Jared Moss
Jared Moss (with permission)
Dated: 18th day of September, 2019




                                          2
                              CERTIFICATE OF SERVICE



        I HEREBY CERTIFY that on this 18'h day of September, 2019, I caused a true

and correct copy of the foregoing ORDER GRANTING JOINT MOTION TO

DISMISS PAMELA ALFORD WITH PREJUDICE to be served upon all counsel of

record via e-file notification.

                                                  Isl VCLVrew K. Ne4orv




                                          3
